Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp  Profits Up as Loan Growth Continues BAKERSFIELD, Calif., October 18, 2007 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $797 million in assets, today announced financial results for the 3 rd quarter ended September 30, 2007. Net income after tax for the 3 rd quarter of 2007 was $2.35 million compared to $1.92 million reported for the 3 rd quarter of 2006, an increase of 22.4% . The increase was primarily due to a reduction in the provision for loan loss expense of $375,000 for the 3 rd quarter of 2007 compared to the 3 rd quarter of 2006. Earnings per share (EPS) for the 3 rd quarter of 2007 were $0.64 per diluted share compared to $0.52 per diluted share reported in the 3 rd quarter of 2006, an increase of 23.1% . For the nine months ended September 30, 2007, net income after tax was $6.92 million, an increase of 3.2% compared to $6.71 million reported for the nine months ended in 2006. Year-to-date EPS in 2007 were $1.87 per diluted share compared to $1.81 per diluted share reported for the same period in 2006, an increase of 3.3% . Total loan and deposit growth continued to exceed managements expectations for 2007 with total loans, net of unearned fees, up 23% and total deposits up 21%. Total loans, net of unearned fees, increased by $116 million to $622 million at September 30, 2007 compared to $506 million at September 30, 2006. Total deposits at September 30, 2007 were $697 million as compared to $575 million at September 30, 2006, an increase of $122 million. Overall, total assets grew by $86 million or 12% to $797 million at September 30, 2007 compared to $711 million at September 30, 2006. Bart Hill, President said, We are pleased with the results as we continue to execute strategies aimed at increasing profitability and shareholder value. Loans have continued to show healthy growth while credit quality remains high. We also are gaining momentum in deposit growth in Kern County with our market share increasing from 10.6% to 12.3% during the last 12 months. Highlights for the Quarter: Loans, net of unearned fees - up 23.0% to $622 million Deposits - up 21.2% to $697 million Assets - up 12.1% to $797 million Net income  up 22.4% to $2.35 million Income Statement Total interest income for the 3 rd quarter of 2007 was $14.4 million compared to $12.2 million reported for the same quarter 2006, an increase of $2.2 million, or 18.0% . The annualized yield on average earning assets increased from 7.37% to 7.78% for the year-to-date periods ended September 30, 2006 and 2007, respectively. Of the increase in yield, annualized loan yield year to date increased from 1 8.52% in 2006 to 8.58% in 2007. The annualized yield on investments, including federal funds sold and interest-bearing balances, increased to 4.40% for the year-to-date period ended September 30, 2007, compared to 4.23% for same period in 2006, due primarily to maturities of lower yielding investments. Average earning assets as a percent of total average assets increased slightly to 92.8% at 3 rd quarter ended 2007 compared to 92.4% at 3 rd quarter end in 2006. Interest expense for the 3 rd quarter of 2007 was $6.5 million compared to $4.9 million for the 3 rd quarter of 2006, an increase of 32.7% . Average interest-bearing liabilities as a percent of total average assets were 70.3% at September 30, 2007 compared to 66.2% at September 30, 2006 with the increase due primarily to increases in savings and time deposit balances. Net interest margin decreased for the year-to-date period from 4.68% through September 2006 to 4.27% through September 2007. The decrease is primarily due to increased interest expense related to the increase in interest-bearing liabilities. Non-interest income was $739,000 for the 3 rd quarter of 2007 compared to $725,000 for the same period in 2006, an increase of $14,000 or 1.9% . The increase was due mainly to additional service charges on deposits and other income. Non-interest expense increased slightly on a quarterly basis for the 3 rd quarter to $4.2 million in 2007 from $3.8 million in 2006, an increase of approximately 9.1% . The banks efficiency ratio, the measure of operating expense as a percent of net interest income plus non-interest income, increased from 47.0% through the end of the 3 rd quarter in 2006 to 48.6% through September 30, 2007. Annualized return on average assets (ROAA) was 1.22% for the year-to-date period ending September 30, 2007 compared to 1.35% in the same period in 2006. Annualized return on average equity (ROAE) was 21.1% for the year-to-date period ended September 30, 2006 compared to 18.9% through September 30, 2007. Balance Sheet Total loans, net of unearned fees, were $622 million at September 30, 2007 compared to $506 million at the end of the 3 rd quarter of 2006, an increase of 23.0% . The anticipated increase is primarily attributable to growth in construction loans, loans secured by farmland, and loans to finance commercial real estate. Total investment securities were $118 million at September 30, 2007 compared to $149 million at September 30, 2006. The decrease of $31 million or 20.8% is due to normal maturities and payments. Proceeds made available from maturities have been used to fund new higher yielding loans and/or pay down non-core funding sources, primarily Federal Home Loan Bank (FHLB) advances. Total deposits were $697 million at 3 rd quarter end 2007 as compared to $575 million for the same quarter end in 2006, an increase of $122 million, or 21.2% . Of the increase, interest-bearing deposits increased $136 million while non-interest bearing deposits decreased by $14 million. Non-core funding, which consists of time deposits of $100,000 or more, FHLB advances, and other borrowings, decreased from $109.1 million in 2006 to $91.4 million in 2007 for the comparative 3 rd quarters due to increased core funding from savings and time deposits. Net non-core funding accounted for approximately 6.5% of total funding needs at September 30, 2007 compared to 13.8% at September 30, 2006. 2 Asset Quality For the 3 rd quarter 2007, the Company had net recoveries of loans previously charged off of $7,000 compared to net recoveries of $54,000 in the 3 rd quarter of 2006. Net loan charge offs were $22,000 for the nine months ending September 30, 2007 compared to net recoveries of previously charged-off loans of $66,000 for the same period in 2006. The allowance for loan losses was $9.1 million or 1.46% of loans at September 30, 2007 compared to $8.2 million or 1.62% of loans at September 30, 2006. Nonperforming and restructured loans were $4,861,000 at September 30, 2007, compared to $330,000 at September 30, 2006. The percentage of nonperforming and restructured loans to total loans, net of unearned income, was 0.78% at the end of the 3rd quarter of 2007 compared to 0.07% at the end of the 3rd quarter in 2006. Primarily all nonperforming and restructured loans were well-secured at the end of each period reported. Total nonperforming and restructured assets were the same as nonperforming and restructured loans of $4,861,000 at September 30, 2007, compared to $330,000 at September 30, 2006. Nonperforming and restructured assets as a percentage of total assets were 0.61% and 0.05% at the end of the 3 rd quarters of 2007 and 2006, respectively. The Company had no foreclosed assets at either reporting date. San Joaquin Bancorp assesses and manages credit risk on an ongoing basis through a formal credit review program and approval policies, internal monitoring and formal lending policies of its wholly-owned bank subsidiary, San Joaquin Bank. The Company believes that the Banks ability to identify and assess risk and return characteristics of the loan portfolio is critical for profitability and growth of the consolidated group.
